Citation Nr: 1760164	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from March 2004 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2010 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, in correspondence received in April 2016, the Veteran indicated that he wanted to withdraw all of his appeals.  He explained that he had recently been awarded service connection for chronic fatigue and fibromyalgia and assigned a 100 percent rating.  He indicated that it was his belief that his service-connected chronic fatigue syndrome and fibromyalgia encompassed his musculoskeletal pain and headaches.  

The Board finds that the Veteran's statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2017).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, the issues on appeal are no longer within the Board's jurisdiction and are dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).



ORDER

Entitlement to service connection for bilateral shin splints is dismissed.

Entitlement to service connection for a right knee condition is dismissed.

Entitlement to service connection for chronic headaches is dismissed.

Entitlement to service connection for residuals of a traumatic brain injury (TBI) is dismissed.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


